DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 5 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al. (US 2016/0057585 A1, hereinafter “Horn”).
 	Regarding claims 1, 5, 11, 15 and 20, Horn teaches a wireless communication method, applied to a communication device configured with at least two packet data convergence protocol (PDCP) entities (fig. 3, ¶ [0054], For split bearers (e.g., the middle bearer in FIG. 3), the MeNB is U-plane connected to the S-GW via an S1-U interface and, in addition, the MeNB and the SeNB are interconnected via an X2-U interface, allowing both the MeNB and the SeNB to deliver U-plane data to the UE), wherein the communication device comprises at least one network device corresponding to each PDCP entity one by one (Figs.2B and 3) and the at least one network device comprises a first device and a second device (Figs.2B and 3), the at least two PDCP entities providing service for same upper-layer data (Figs. 10A-10D, ¶ [0054], ¶ [0083], for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB), and the method comprising: performing, by the communication device, transmission of data through the at least two PDCP entities (Figs. 3, ¶ [0083]- ¶ [0085], ¶ [0091]); and forwarding, by the second device, the processed data to the first device comprises: forwarding, by the second device, PDCP-processed data to the first device together with at least one of: a sequence number (SN), a hyper frame number (HFN), or a count value of a PDCP PDU (figs. 3, 9A-10D, ¶ [0080], ¶ [0112], ¶ [0091], the gateway sends the DL packet to the MeNB 120, which in turn sends a duplicate of the DL packet to the SeNB 130 for delivery to the UE 110. The MeNB and the SeNB both buffer the packet prior to attempting delivery to the UE. ¶ [0092], ¶ [0093], the UE determines the received packet was received via a duplicate-delivery bearer and sends a report (e.g., a PDCP or RLC status report, or a bitmap indicating acknowledged and non-acknowledged packets) to the MeNB and the SeNB indicating that the UE has received the DL packet. ¶ [0102], the MeNB and SeNB may operate using the example protocol stacks shown in FIG. 3. The reports from the UE refer to an identifier for the packet (e.g., a packet sequence number) that refers to the duplicate packets at the common PDCP layers shown in FIG. 3, so that the MeNB and SeNB may identify the delivered packet as the same as a packet awaiting delivery (e.g., buffered) on the MeNB or SeNB. Where it is implicit that PDCP DL packet (and the duplicate of the PDCP DL packet) forwarded from the MeNB to SeNB includes the packet sequence number).
 	Regarding claims 4 and 14, Horn teaches the method according to claim 3, wherein the second device is a source end in a handover process, and the first device is a target end in the handover process (¶ [0041], handover procedure, ¶ [0053], the UE may be able to handover (HO) to a target eNB, ¶ [0079], The MeNB then, for example, sends a mobility request via the X2 connection to the target eNB. The UE context is sent to the target eNB before the HO or DC event, ¶ [0092], while in soft handover, the source eNB and target eNB coordinate sending a packet in time and air link resources).
 	Regarding claims 6 and 16, Horn teaches the method according to claim 1, further comprising: exchanging, by the communication device, sending condition of a PDCP PDU between sending entities of the at least two PDCP entities (¶ [0079], the UE context is sent to the target eNB before the HO or DC event, ¶ [0080], The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding. ¶ [0092], while in soft handover, the source eNB and target eNB coordinate sending a packet in time and air link resources).
 	Regarding claims 7 and 17, Horn teaches the method according to claim 6, wherein the sending condition of the PDCP PDU comprises a sequence number (SN) and/or a hyper frame number (HFN) and/or a count value of the PDCP PDU that has been sent (¶ [0080], The MeNB then sends the sequence number (SN) status transfer message to the SeNB and begins data forwarding. ¶ [0091], ¶ [0092], while in soft handover, the source eNB and target eNB coordinate sending a packet in time and air link resources, ¶ [0102]).
	Regarding claims 8 and 18, Horn teaches the method according to claim 1, wherein the at least two PDCP entities are located at a network device side (fig. 3).
 	Regarding claims 9 and 19, Horn teaches the method according to claim 8, wherein the at least two PDCP entities are all configured to serve a first terminal device, and the first terminal device is configured to communicate with the at least two PDCP entities through a first PDCP entity (figs. 10A-10C).
 	Regarding claim 10, Horn teaches the method according to claim 9, wherein the first PDCP entity of the first terminal device is established through a network configuration (Figs. 6, 10A-11, ¶ [0083], a UE may be configured to send the same duplicate packet to both the MeNB and SeNB, ¶ [0084], ¶ [0093], the UE determines whether the received packet was received via a duplicate delivery bearer, ¶ [0106], ¶ [0108], the UE may receive a configuration (e.g., an RRC configuration) configuring the data flow to be received on more than one connection).
Response to Arguments
7	Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive. 
8.	On page of Arguments/Remarks, Applicant argues “… First, Horn discloses that the MeNB sends a duplicate of the DL packet to the SeNB 130 for delivery to the UE 110, that is, the MeNB duplicates the DL packet to the SeNB. But Horn fails to disclose that the MeNB sends the PDCP-processed data to the SeNB 130.
Second, although Horn discloses the MeNB and the SeNB, it does not specifically disclose that the PDCP entity corresponding to the MeNB and the PDCP entity corresponding to the SeNB provide service for the same upper-layer data.
Third, according to Horn, the sequence number (SN) status transfer message is
transmitted from the MeNB to the SeNB before the data forwarding (i.e., sending the
sequence number (SN) status transfer message to the SeNB and then beginning data forwarding), instead of forwarding, by the MeNB, PDCP-processed data to the SeNB together with a sequence number (SN) and/or hyper frame number (HFN) and/or a count value of a PDCP PDU…”
	Examiner respectfully disagrees and submits that Horn the at least two PDCP entities providing service for same upper-layer data (Figs. 10A-10D, ¶ [0054], ¶ [0083], for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, downlink packets for certain services may also be duplicated (i.e., same upper-layer data) and sent to the UE via both the MeNB and SeNB), and the method comprising: performing, by the communication device, transmission of data through the at least two PDCP entities (Figs. 3, ¶ [0083]- ¶ [0085], ¶ [0091]); and forwarding, by the second device, the processed data to the first device comprises: forwarding, by the second device, PDCP-processed data to the first device together with at least one of: a sequence number (SN), a hyper frame number (HFN), or a count value of a PDCP PDU (figs. 3, 10A-10D, ¶ [0080], ¶ [0112], an aggregation point (e.g. a BS or gateway) for a data flow may determine to split packets of the data flow at a layer (e.g., an RLC layer or a PDCP layer) in a protocol stack, and then other devices serving the data flow (e.g., a BS) determine (e.g., based on control messages exchanged by network entities) the data flow is to be sent on a plurality of connections (e.g., using the layers at or below the determined layer). At 1204, the operations continue by the BS, for example, forwarding data (e.g., data packets) for the data flow on the plurality of connections. ¶ [0091], the gateway sends the DL packet to the MeNB 120, which in turn sends a duplicate of the DL packet to the SeNB 130 for delivery to the UE 110. The MeNB and the SeNB both buffer the packet prior to attempting delivery to the UE. ¶ [0092], ¶ [0093], the UE determines the received packet was received via a duplicate-delivery bearer and sends a report (e.g., a PDCP or RLC status report, or a bitmap indicating acknowledged and non-acknowledged packets) to the MeNB and the SeNB indicating that the UE has received the DL packet. ¶ [0102], the MeNB and SeNB may operate using the example protocol stacks shown in FIG. 3. The reports from the UE refer to an identifier for the packet (e.g., a packet sequence number) that refers to the duplicate packets at the common PDCP layers shown in FIG. 3, so that the MeNB and SeNB may identify the delivered packet as the same as a packet awaiting delivery (e.g., buffered) on the MeNB or SeNB. Where it is implicit that PDCP DL packet (and the duplicate of the PDCP DL packet) forwarded from the MeNB to SeNB includes the packet sequence number).
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477